Case 2:19-cv-03215-JFW-PJW Document 46 Filed 08/06/20 Page 1 of 3 Page ID #:928



   1
   2
   3
                                                                        JS-6
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
 10                                 (Western Division)
 11
 12    CATHY L. GOODMAN and LYLE P.               CASE NO. 2:19-cv-03215-JFW-PJW
       ROBBINS,
 13                                               The Hon. John F. Walter
                            Plaintiffs,
 14    vs.
 15    THE MOTION PICTURE INDUSTRY                JUDGMENT IN FAVOR OF
       HEALTH PLAN FOR ACTIVE                     DEFENDANT THE MOTION
 16    PARTICIPANTS and DOES 1 through            PICTURE INDUSTRY HEALTH
       20, inclusive,                             PLAN
 17
                            Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          FINAL JUDGMENT
Case 2:19-cv-03215-JFW-PJW Document 46 Filed 08/06/20 Page 2 of 3 Page ID #:929



   1         The Complaint in this matter was filed by Plaintiffs Cathy L. Goodman and
   2   Lyle P. Robbins (“Goodman” and “Robbins” respectively) on April 23, 2019
   3   against Defendant Motion Picture Industry Health Plan (“MPI Plan”), alleging two
   4   claims for relief: (1) breach of Plan recovery of Plan benefits under 29 U.S.C.
   5   Section 1132(a)(1)(B); and (2) statutory penalties pursuant to 29 U.S.C. §1132(c).
   6   In the Complaint, Plaintiffs allege that the MPI Plan’s denial of coverage for
   7   Goodman constitutes a breach of the MPI Plan. Plaintiffs also allege that the MPI
   8   Plan operates under a structural conflict of interest because it “both funded and paid
   9   the cost of medical and mental health care treatments, and made determinations
 10    concerning benefits,” and, therefore, the standard of review applied by the Court
 11    must be relaxed and less deferential. The matter was scheduled for Court Trial on
 12    June 2, 2020. On May 21, 2020 the Court found the matter appropriate for decision
 13    without oral argument, vacated the trial date with the consent of the parties, and
 14    took the matter under submission.
 15          After considering the information contained in the Administrative Record,
 16    the parties’ respective Opening and Responsive Trial Briefs, the parties’ respective
 17    pre- and post-trial Proposed Findings of Fact and Conclusions of Law (as well as
 18    the parties’ respective objections and responses thereto) and all other matters
 19    presented to the Court, and for good cause appearing, this Court finds for the reasons
 20    set forth in the Court’s Findings of Fact and Conclusions of Law issued on July 30,
 21    2020 [Docket 44], that the applicable standard of review is abuse of discretion
 22    because MPI Plan grants discretionary authority to the Board of Directors to
 23    determine eligibility for benefits and to construe the terms of the plan, and a
 24    structural conflict does not exist because the MPI Plan is a multi-employer benefit
 25    trust fund and the Board of Directors consists of equal numbers of both employer
 26    and employee representatives who determine employee eligibility under the Plan.
 27    This Court further finds, after reviewing MPI Health Plan’s termination of
 28    Goodman’s eligibility to receive benefits beginning March 1, 2016 for abuse of
                                                -1-
                                           FINAL JUDGMENT
Case 2:19-cv-03215-JFW-PJW Document 46 Filed 08/06/20 Page 3 of 3 Page ID #:930



   1   discretion, that MPI Plan did not abuse its discretion by terminating Goodman’s
   2   healthcare coverage and seeking reimbursement of benefit payments made on
   3   Goodman’s behalf, and MPI Plan’s Benefits/ Appeals Committee did not abuse its
   4   discretion by denying Plaintiffs’ appeal.
   5         The Court also finds that MPI Plan satisfied its requirements to provide notice
   6   to participants of their COBRA rights; Plaintiffs are not entitled to the statutory
   7   penalties sought in the Complaint; and MPI Plan did not violate the Patient
   8   Protection and Affordable Care Act (“PPACA”) by rescinding Goodman’s
   9   coverage.
 10          THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED AS
 11    FOLLOWS:
 12          1.     That Judgment shall be entered forthwith in favor of Defendant Motion
 13    Picture Industry Health Plan and against Plaintiffs Cathy L. Goodman and Lyle P.
 14    Robbins;
 15          2.     That Plaintiffs be granted no relief in this action; and
 16          3.     That Motion Picture Industry Health Plan shall be entitled to recover
 17    from Plaintiffs its costs of suit incurred in this case.
 18
 19
 20    DATED: August 6, 2020
                                         THE HONORABLE JOHN F. WALTER
 21                                      UNITED STATES DISTRICT JUDGE
 22
 23
 24
 25
 26
 27
 28
                                                  -2-
                                            FINAL JUDGMENT
